Case 20-10253-MBK          Doc 49      Filed 04/30/21 Entered 04/30/21 12:06:33                  Desc Main
                                      Document      Page 1 of 1


   Form 210B (12/09, as revised 1/4/17)

                       United States Bankruptcy Court
                       District Of 1HZ-HUVH\
   In re ______________________________,
         Darnell K. & Shameka S. Wise              Case No. ________________
                                                             20-10253




        NOTICE OF TRANSFER OF CLAIM OTHER THAN FOR SECURITY
   Claim No. _____
                9 (if known) was filed or deemed filed under 11 U.S.C. § 1111(a) in this case by the
   alleged transferor. As evidence of the transfer of that claim, the transferee filed a Transfer of Claim
   Other than for Security in the clerk’s office of this court on ________________________.
                                                                           4/29/2021

   The Bank of New York Mellon Trustee                                 Specialized Loan Servicing LLC
   Name of Alleged Transferor                                          Name of Transferee

   Address of Alleged Transferor:                                      Address of Transferee:
   c/o Specialized Loan Servicing LLC                                  Specialized Loan Servicing LLC
   8742 Lucent Blvd, Suite 300                                         6200 S. Quebec St.
   Highlands Ranch, CO 80129                                           Greenwood Village, CO 80111

                                ~~DEADLINE TO OBJECT TO TRANSFER~~
   The alleged transferor of the claim is hereby notified that objections must be filed with the court
   within twenty-one (21) days of the mailing of this notice. If no objection is timely received by the
   court, the transferee will be substituted as the original claimant without further order of the court.




   Date:______________________
         4/30/2021                                                  Jeanne A. Naughton
                                                                   CLERK OF THE COURT
